FILED

UNITED STATES DISTRICT COURT AUG 13 2019

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy

Courts for the District of Columbia

DALE B. ADAMS, )
Plaintiff,
Vv. ) Civil Action No. 19-2188 (UNA)
UNITED STATES DEPARTMENT
OF THE ARMY, et al., )
Defendants.
MEMORANDUM OPINION

 

A pro se litigant’s pleadings are held to less stringent standards than would be applied to
formal pleadings drafted by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro
se litigants, however, must comply with the Federal Rules of Civil Procedure. Jarrell vy. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8 of the Federal Rules of Civil Procedure requires
that a complaint contain a short and plain statement of the grounds upon which the Court’s
jurisdiction depends, a short and plain statement of the claim showing that the pleader is entitled
to relief, and a demand for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The
purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the claim
being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense and to
determine whether the doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498
(D.D.C. 1977). Further, a complaint must “contain sufficient factual matter, accepted as true, to
‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.” Jd. (quoting Twombly, 550 U.S. at 556).

The complaint describes events from the plaintiffs childhood, electronic surveillance to
which the CIA has subjected him, deficient medical treatment the plaintiff and his wife have
received, and irreparable harm he has suffered because of the defendants. The plaintiff appears
to seek judicial review under the Administrative Procedures Act, yet the complaint does not
identify clearly what the agency action, which is defined as “the whole or a part of an agency
rule, order, license, sanction, relief, or the equivalent or denial thereof, or failure to act,” 5 U.S.C.
§ 551(13); see 5 U.S.C. § 701(b)(2), he challenges. The plaintiff refers to the Freedom of
Information Act in the context of a First Amendment violation, and it is unclear whether he asks
this Court “to enjoin [an] agency from withholding agency records and to order the production of
any agency records improperly withheld from [him].” 5 U.S.C. § 552(a)(4)((b). In sum, the
factual allegations of the complaint are so vague and conclusory that the complaint not only falls
short of the Rule 8(a) pleading standard but also fails to state a plausible claim against the CIA,
its Director or other employees, or against the Department of the Army and its Secretary.
Furthermore, as a pro se litigant, the plaintiff can bring claims only on his own behalf; he may
not, as he appears to do, seek relief on behalf of the “Silent Parties” mentioned in his Affidavit
(ECF No. 1-3). See 28 U.S.C. § 1654; Georgiades v. Martin-Trigona, 729 F.2d 831, 834 (D.C.

Cir. 1984).
The Court will grant the plaintiff's application to proceed in forma pauperis, deny the
plaintiff's motions without prejudice, and dismiss the complaint and this civil action without
prejudice. An Order is issued separately.

{oo a

United Sfates District Judge

 

DATE: August \A_, 2019
